Exhibit 10.495

 

Loan No. 10025002

 

PROMISSORY NOTE

 

$22,800,000.00

December 30, 2004

 

FOR VALUE RECEIVED, INLAND WESTERN CEDAR HILL PLEASANT RUN LIMITED PARTNERSHIP,
an Illinois limited partnership, having its principal place of business at 2901
Butterfield Road, Oak Brook, Illinois 60523, as maker hereunder (referred to
herein as “Borrower”) hereby unconditionally promises to pay to the order of
KEYBANK NATIONAL ASSOCIATION, a national banking association, its successors and
assigns, having an address at 911 Main Street, Suite 1500, Kansas City, Missouri
64105 (“Lender”), or at such other place as the holder hereof may from time to
time designate in writing, the principal sum of TWENTY-TWO MILLION EIGHT HUNDRED
THOUSAND AND NO/100 DOLLARS ($22,800,000.00), in lawful money of the United
States of America with interest thereon to be computed from the date of this
Note at the Interest Rate, and to be paid in accordance with the terms of this
Note and that certain Loan Agreement, dated as of the date hereof, between
Borrower and Lender (the “Loan Agreement”). All capitalized terms not defined
herein shall have the respective meanings set forth in the Loan Agreement.

 

ARTICLE 1

PAYMENT TERMS

 

Borrower agrees to pay interest on the unpaid principal sum of this Note from
time to time outstanding at the rates and at the times specified in the Loan
Agreement and the outstanding balance of the principal sum of this Note and all
accrued and unpaid interest thereon shall be due and payable on the Maturity
Date. This Note shall be the “Note” as defined in the Loan Agreement.

 

ARTICLE 2

DEFAULT AND ACCELERATION

 

The Debt shall without notice become immediately due and payable at the option
of Lender if any payment required in this Note is not paid on or prior to the
date when due or if not paid on the Maturity Date or on the happening of any
other Event of Default.

 

ARTICLE 3

LOAN DOCUMENTS

 

This Note is secured by the Mortgage and the other Loan Documents. All of the
terms, covenants and conditions contained in the Loan Agreement, the Mortgage
and the other Loan Documents are hereby made part of this Note to the same
extent and with the same force as if they were fully set forth herein. In the
event of a conflict or inconsistency between the terms of this Note and the Loan
Agreement, the terms and provisions of the Loan Agreement shall govern.

 

--------------------------------------------------------------------------------


 

ARTICLE 4

SAVINGS CLAUSE

 

It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply strictly with the applicable Texas law, or federal law (if
applicable), governing the maximum rate or amount of interest payable on the
indebtedness evidenced by this Note and the Loan Documents.  All agreements in
this Note and all other Loan Documents, whether now existing or hereafter
arising and whether written or oral are expressly limited so that in no
contingency or event whatsoever, whether by reason of acceleration of maturity
of the indebtedness evidenced hereby, prepayment, or otherwise, shall the amount
agreed to be paid hereunder for the use, forbearance, or detention of money
exceed the highest lawful rate permitted under applicable usury laws (the
“Maximum Amount”).  To the extent Chapter 303 of the Texas Finance Code, and its
successor statutes and amendments, as then in effect (collectively, the
‘‘Statute”), are applicable, the “weekly ceiling” specified in the Statute, as
selected by Lender, is the applicable ceiling. Lender may, in accordance with
and to the extent permitted by applicable law, at its option and from time to
time revise its election of the applicable “rate ceiling” as to current and
future balances outstanding, and may use the “quarterly ceiling” or the “monthly
ceiling” from time to time in effect, as such terms are defined in the Statute,
or any other legally available “ceilings” as the Maximum Amount under Texas or
other applicable law. If the Maximum Amount as determined under any applicable
federal law shall at any time exceed the maximum rate of interest as determined
under applicable Texas law, then to the extent permitted by law, the applicable
federal rate shall be deemed controlling for purposes of determining the Maximum
Amount during such period of time. In no event shall the provisions of Chapter
346 of the Texas Finance Code (which regulate certain revolving credit loan
accounts and revolving triparty accounts) apply to the indebtedness evidenced
hereby. This Article 4 will control all agreements between Borrower and Lender.
If, from any circumstance whatsoever (including without limitation, the receipt
of any late charge or similar amount), fulfillment of any provision of this Note
or any other Loan Document at the time performance of such provision shall be
due shall involve exceeding any usury limit prescribed by law that a court of
competent jurisdiction may deem applicable hereto, then, ipso facto, the
obligations to be fulfilled shall be reduced to allow compliance with such
limit, and if, from any circumstance whatsoever, Lender shall ever receive
anything of value deemed interest in an amount that would exceed the highest
lawful rate, the receipt of such excess shall be deemed a mistake and shall be
canceled automatically or, if theretofore paid, such excess shall be credited
against the principal amount of the indebtedness evidenced hereby to which the
same may lawfully be credited, and any portion of such excess not capable of
being so credited shall be refunded immediately to Borrower.  Borrower hereby
agrees that, as a condition precedent to any claim seeking usury penalties
against Lender, Borrower will provide written notice to Lender, advising Lender
in reasonable detail of the nature and amount of the violation, and Lender shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Borrower or
crediting such excess interest against this Note and/or the indebtedness
evidenced hereby or in the Loan Documents then owing by Borrower to Lender. All
interest contracted for, charged, taken, reserved, paid or agreed to be paid to
Lender shall, to the extent permitted by applicable law, be amortized, prorated,
allocated and spread throughout the full term of this Note, including any
extensions and renewals hereof until payment in full of the principal balance of
this Note so that the interest thereon for such full term will not exceed at any
time the Maximum Amount.

 

2

--------------------------------------------------------------------------------


 

ARTICLE 5

NO ORAL CHANGE

 

This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.

 

ARTICLE 6

WAIVERS

 

Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, notice of intention to accelerate, notice of acceleration, protest
and notice of protest and non-payment and all other notices of any kind.  No
release of any security for the Debt or extension of time for payment of this
Note or any installment hereof, and no alteration, amendment or waiver of any
provision of this Note, the Loan Agreement or the other Loan Documents made by
agreement between Lender or any other Person shall release, modify, amend,
waive, extend, change, discharge, terminate or affect the liability of Borrower,
and any other Person who may become liable for the payment of all or any part of
the Debt, under this Note, the Loan Agreement or the other Loan Documents. No
notice to or demand on Borrower shall be deemed to be a waiver of the obligation
of Borrower or of the right of Lender to take further action without further
notice or demand as provided for in this Note, the Loan Agreement or the other
Loan Documents.  If Borrower is a partnership, the agreements herein contained
shall remain in force and applicable, notwithstanding any changes in the
individuals comprising the partnership, and the term “Borrower,” as used herein,
shall include any alternate or successor partnership, but any predecessor
partnership and their partners shall not thereby be released from any
liability.  If Borrower is a limited liability company, the agreements herein
contained shall remain in force and applicable, notwithstanding any changes in
the members comprising the company, and the term “Borrower,” as used herein,
shall include any alternate or successor company, but any predecessor company
and its members shall not thereby be released from any liability.  If Borrower
is a corporation, the agreements contained herein shall remain in full force and
applicable notwithstanding any changes in the shareholders comprising, or the
officers and directors relating to, the corporation, and the term “Borrower” as
used herein, shall include any alternative or successor corporation, but any
predecessor corporation shall not be relieved of liability hereunder.  (Nothing
in the foregoing sentence shall be construed as a consent to, or a waiver of,
any prohibition or restriction on transfers of interests in such entity which
may be set forth in the Loan Agreement, the Mortgage or any other Loan
Document.)

 

ARTICLE 7

TRANSFER

 

Upon the transfer of this Note, Borrower hereby waiving notice of any such
transfer except as provided in the Loan Agreement, Lender may deliver all the
collateral mortgaged, granted, pledged or assigned pursuant to the Loan
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights herein or under applicable law given to Lender with
respect thereto, and Lender shall from that date forward forever be relieved

 

3

--------------------------------------------------------------------------------


 

and fully discharged from any liability or responsibility in the matter; but
Lender shall retain all rights hereby given to it with respect to any
liabilities and the collateral not so transferred.

 

ARTICLE 8

EXCULPATION

 

The provisions of Section 9.4 of the Loan Agreement are hereby incorporated by
reference into this Note to the same extent and with the same force as if fully
set forth herein.

 

ARTICLE 9

GOVERNING LAW

 

THIS NOTE SHALL BE DEEMED TO BE A CONTRACT ENTERED INTO PURSUANT TO THE LAWS OF
THE STATE IN WHICH THE PROPERTY IS LOCATED AND SHALL IN ALL RESPECTS BE
GOVERNED, APPLIED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH
THE PROPERTY IS LOCATED AND APPLICABLE FEDERAL LAWS.

 

ARTICLE 10

NOTICES

 

All notices or other written communications hereunder shall be delivered in
accordance with Section 10.6 of the Loan Agreement.

 

[NO FURTHER TEXT ON THIS PAGE]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower has duly executed this Note as of the day and year
first above written.

 

 

BORROWER:

 

 

 

 

 

INLAND WESTERN CEDAR HILL
PLEASANT RUN LIMITED PARTNERSHIP,

an Illinois limited partnership

 

 

 

By:

Inland Western Cedar Hill Pleasant Run GP,
L.L.C., a Delaware limited liability
company, its general partner

 

 

 

 

By:

Inland Western Retail Real Estate
Trust, Inc., a Maryland corporation,
its sole member

 

 

 

 

By:

/s/ Debra A. Palmer

 

 

 

Name:

Debra A. Palmer

 

 

 

Title:

Assistant Secretary

 

 

Pay to the order of
                                                                    , without
recourse.

 

 

KEYBANK NATIONAL ASSOCIATION, a
national banking association

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Print Title:

 

 

 

5

--------------------------------------------------------------------------------


 

STATE OF ILLINOIS

 

COUNTY OF DUPAGE

 

On this 29 day of December, 2004, before me, Doris E. Ahern, a Notary Public in
and for said state, personally appeared Debra A. Palmer, who being by me duly
sworn did say that she is the Assistant Secretary of Inland Western Retail Real
Estate Trust, Inc., a Maryland corporation, the sole member of Inland Western
Cedar Hill Pleasant Run GP, L.L.C., a Delaware limited liability company, the
general partner of Inland Western Cedar Hill Pleasant Run Limited Partnership,
an Illinois limited partnership, and that the within instrument was signed and
sealed in behalf of said entities.

 

 

 

[Notarial Seal]

 /s/ Doris E. Ahern

 

 

Print Name:

Doris E. Ahern

 

 

 

My commission expires :

10/13/08

 

 

 

 

OFFICIAL SEAL

 

DORIS E AHERN

 

NOTARY PUBLIC STATE OF ILLINOIS

 

MY COMMISSION EXPIRES 10/13/08

 

6

--------------------------------------------------------------------------------